Title: From Thomas Jefferson to Robert Williams, 28 April 1805
From: Jefferson, Thomas
To: Williams, Robert


                  
                     Dear Sir
                     
                     Washington Apr. 28. 05.
                  
                  A few days since; came to hand, from mr Philander Smith, Speaker of the H. of R. of the Missisipi territory, a certificate of ten names, out of which I have to select five for the legislative council. the names & characters being equally unknown to me, it would be to substitute chance for choice were I to undertake the designation. I therefore inclose you a blank instrument of designation which I will pray you to fill up with the names you think best, & to inform me of the names you insert that they may be recorded here. the distractions in your legislative bodies are not well understood here. but I presume you will think it for the public good to have an eye in your selection, to the healing of them, but more especially to the securing a sound preponderance of those who are friendly to the order of things so generally approved by the nation. men hostile to that, & whose principal views are to embarras & thwart the public measures, cannot be too carefully kept out of the way of doing it. I do not mean by this to proscribe honest, well meaning men, heretofore federalists, and now sincerely disposed to concur with the national sentiment & measures. of such I am persuaded you have some who merit just confidence. Accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
               